Citation Nr: 1212393	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  05-16 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for left carpal tunnel syndrome, status-post surgery.  

2.  Entitlement to a rating greater than 10 percent prior to May 27, 2010, and a rating greater than 30 percent from May 27, 2010, forward, for right carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from February 1974 to July 1988.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In September 2008 and May 2010, the Board remanded the matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

A hearing before the undersigned Veterans Law Judge was held at the RO in June 2008.  The hearing transcript has been associated with the claims file.   


FINDINGS OF FACT

1.  The left carpal tunnel syndrome does not approximate moderate impairment of the median nerve.

2.  Prior to May 27, 2010, the right carpal tunnel syndrome does not approximate moderate impairment of the median nerve, and from May 27, 2010, forward, the right carpal tunnel syndrome does not approximate moderately severe impairment of the median nerve.  




CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for left carpal tunnel syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011).  

2.  The criteria for a rating greater than 10 percent prior to May 27, 2010, and a rating greater than 30 percent from May 27, 2010, forward, for right carpal tunnel syndrome have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 2002, the Veteran filed a claim of increased rating for bilateral carpal tunnel syndrome.  At that time, the Veteran was rated at 10 percent for right carpal tunnel syndrome and 10 percent for left carpal tunnel syndrome.  During the course of the appeal, the rating for the right carpal tunnel syndrome was increased to 30 percent, effective May 27, 2010.  See May 2011 rating decision.  The Veteran maintains that a rating  greater than 10 percent is warranted for the left carpal tunnel syndrome and for the right carpal tunnel syndrome prior to May 27, 2010, and that a still higher rating is warranted for the right carpal tunnel syndrome from May 27, 2010, forward.   

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

A September 2002 VA treatment record reflects the Veteran's two-week history of numbness from the left elbow to the ring and little fingers.  The Veteran also reported tingling but denied pain.  Subsequent September 2002 and October and December 2002 private treatment records reflect the Veteran's negative histories as to sensory or motor complaints and findings of no gross motor neurological deficit.  See Jadoon treatment record.   

An April 2003 VA treatment record indicates that the Veteran's carpal tunnel syndrome was stable.  

A June 2003 VA examination record reflects the Veteran's history of constant wrist pain and occasional left forearm spasm.  He also reported use of wrist splints.  He indicated that his bilateral carpal tunnel syndrome resulted in an inability to do small fine hand work such as assembling computer parts and made his handwriting illegible to everyone except him.  Examination revealed no obvious deformity and no tenderness to palpation.  The thumbs were unable to touch the tips of the ring and little fingers, and the finger tips could not touch the palmer crease by one centimeter on either hand.  The Veteran had positive Tinel's sign and Phalen's sign bilaterally, and the wrists were positive for direct carpal tunnel compression.  There was a generalized decrease in sensation to monofilament testing over the palm and digits of both hands in a glove distribution and a mild decrease in bilateral grip strength.  Range of motion testing of the left wrist revealed palmer flexion to 85/90 degrees, extension to 65/70 degrees, radial deviation to 20/20 degrees, and ulnar deviation to 40/45 degrees.  There was perhaps some swelling of the interphalangeal joints of the digits.  Range of motion testing of the right wrist revealed palmer flexion to 90/90 degrees, extension to 65/70 degrees, radial deviation to 20/20 degrees, and ulnar deviation to 45/45 degrees.  Examination of the elbows revealed mild swelling over the olecranon process bilaterally but no tenderness to palpation.  Range of motion testing revealed extension to 0 degrees, flexion to 140/160 degrees, and supination and pronation to 90 degrees.  X-ray images revealed mild osteoarthritis of the hands, wrists, and elbows.  The Veteran was assessed with bilateral carpal tunnel syndrome, status-post release in the left wrist, mild degenerative joint disease, and chronic olecranon bursitis.  

A June 2005 VA treatment record reflects the Veteran's history of weakness, numbness, pain, and paresthesias in the hands and decreased grip strength.  He denied stiffness, paralysis, or impaired coordination.  Examination revealed decreased grip strength.  Sensation was normal to vibration and pain but decreased to light touch at the thumb and index finger.  There was no muscle atrophy or abnormal muscle tone; deep tendon reflexes were 2+; and no joint function was affected.  The examining medical practitioner diagnosed the Veteran with bilateral carpal tunnel syndrome.  He indicated that it resulted in significant effects on occupational functioning due to decreased manual dexterity, decreased strength, and pain.  The examining medical practitioner clarified that the condition would have a moderate negative effect on employment of a physical nature and mild negative effect on sedentary employment.  

An August 2005 private treatment record reflects the Veteran's negative history as to motor or sensory complaints and finding of no gross motor neurological deficit.  See Jadoon treatment record.  A September 2005 private treatment record reflects the Veteran's history that he woke up one day with numbness on the left ulnar distribution of the hands.  Examination revealed intact strength and coordination and no sensory deficit of the upper extremities.  An electromyogram (EMG) revealed bilateral carpal tunnel syndrome.  See Picon-Wagoner treatment records.  

In July 2006, the Veteran reported that when he awoke, he had numbness in the hands and forearms for approximately two minutes, then a burning sensation for approximately two to three minutes, and then stiffness.  He reported that normal feeling returned when he began to work his arms and hands.

A February 2007 VA examination record reflects the Veteran's history of mild bilateral weakness of grip strength and paresthasia of the hands with overuse.  The Veteran denied numbness or poor coordination.  Examination revealed no muscle weakness, atrophy, or spasm and no joint swelling or laxity.  Sensation was intact, and deep tendon reflexes were 2+ and symmetric.  The record notes the Veteran's history that he had stopped working due to conditions unrelated to carpal tunnel syndrome.  The examiner diagnosed the Veteran with bilateral carpal tunnel syndrome.  The examiner opined that the Veteran was unemployable for prolonged writing, repetitive use, or typing due to his carpal tunnel syndrome but was not unemployable for other sedentary or physical occupations.  

An August 2007 VA "joints" examination record reflects the Veteran's history of pain and stiffness in the wrists.  He denied weakness, locking, effusion, instability, giving way, or deformity.  Range of motion testing of the left wrist revealed palmar flexion to 65 degrees with pain beginning at 60 degrees, extension to 60 degrees with pain beginning at 55 degrees, radial deviation to 20 degrees with pain beginning at 20 degrees, and ulnar deviation to 40 degrees with pain beginning at 35 degrees.  There was no additional loss of range of motion after repetition.  Range of motion testing of the right wrist revealed palmar flexion to 70 degrees with pain beginning at 65 degrees, extension to 65 degrees with pain beginning at 65 degrees, radial deviation to 20 degrees with pain beginning at 20 degrees, and ulnar deviation to 35 degrees with pain beginning at 30 degrees.  There was no additional loss of range of motion after repetition.  After examination and review of X-ray images, the examiner diagnosed the Veteran with carpal tunnel syndrome and degenerative joint disease of the wrists.  The examiner indicated that the disorders resulted in significant effect on occupational functioning due to decreased manual dexterity and pain.  

An August 2007 VA "hand, thumb, and fingers" examination record reflects the Veteran's history of pain, decrease in hand strength, decrease in hand dexterity, and limited motion of the fingers and thumbs.  Examination revealed no ankylosis or deformity of the digits.  There was a gap of less than one inch between the thumb pad and the tips of the fingers on attempted opposition.  There was also a gap of less than one inch between each finger and the proximal transverse crease of the hand on maximum flexion of the finger.  There was no decreased strength for pushing, pulling, or twisting, but there was decreased dexterity for touching in the thumbs and index fingers.  Grip testing revealed diminished strength.  However, the examiner noted that grip strength was not reproducible on the left within 10 percent and grip was improved on the last grip compared to the first grip, which was not found if maximum effort was offered and was not consistent with a pattern of fatigue.  Range of motion testing revealed pain with motion of each finger and thumb, except at the metacarpal-phalangeal joint of the left thumb and all fingers and distal interphalangeal joint of the right little finger.  There was no additional loss of range of motion after repetition.  X-ray images revealed moderate osteoarthritis changes in the interphalangeal joints and wrist changes and cystic changes in the lunates.  The examiner diagnosed the Veteran with degenerative joint disease of multiple joints.  He noted that the Veteran indicated that he was not working due to a low back condition and heart disease.  The examiner indicated that the Veteran's arthritis results in significant effect on the Veteran's occupational activities due to decreased manual dexterity and pain.  The examiner opined that the arthritis was not secondary to his carpal tunnel syndrome.  

At the June 2008 hearing, the Veteran testified that he woke up with stiff and numb hands.  He explained that he could not brush his teeth until at least 10 to 15 minutes after he awakes, even though he used splints on the wrists at night.  He testified that he could hardly use a computer or other electronics anymore because his fingers would go numb; that he could not do any fine movements if a great deal of flexibility was needed; and that the strength in his hands was too minimal to do household chores like mowing or digging.  The Veteran also testified that he had pain in the hand and numbness in the fingers and thumbs whenever he tried to do anything that required a great deal of strength and that he constantly dropped things due to the numbness.  

A May 2010 VA examination record reflects the Veteran's history of pain, numbness, paresthesias, and dyesthesia.  The Veteran reported that he used splints at night because if he did not, he was awakened with hand pain, numbness, aching at the base of the thumb, and tingling of the fingers.  Examination revealed normal perception with the exception of decreased thenar sensation.  The examiner noted that the nerve to the thenar eminence does not pass through the carpal tunnel, however; in other words, the reported decreased sensation in the thumb pad was not innervated by a nerve which could be damaged by carpal tunnel syndrome.  Grip strength was symmetric, and there was no decreased manual dexterity, limitation of motion, decreased endurance, or other impairment reasonably attributable to the carpal tunnel syndrome.  Reflexes were 2+ and symmetric, and there was no abnormal muscle tone.  An EMG revealed moderate median neuropathy of the right wrist; there was no evidence of neuropathy involving the left wrist.  The examiner diagnosed the Veteran with right hand carpal tunnel syndrome involving motor and sensory fibers.  He stated that there was no nerve pathology found affecting the left median nerve, although there were findings that could be consistent with motor unit reorganization after injury.  The examiner noted that the Veteran reported that he last worked less than one year earlier due to his heart medication and hand pain exacerbated by the nature of his job.  The examiner diagnosed the Veteran with right carpal tunnel syndrome and bilateral hand/wrist degenerative joint disease, which resulted in significant effects on occupational functioning due to decreased manual dexterity, problems with lifting and carrying, and pain.  The examiner added that the Veteran's right carpal tunnel syndrome would result in mild-moderate impact on his ability to perform physical employment due to pain and numbness and a mild effect on ability to perform sedentary employment. 

The examiner noted that there was no electrodiagnostic evidence of carpal tunnel syndrome on the left side.  He further noted that the right side findings were normal, except with respect to sensory fiber and motor latency.  He stated that because the motor and sensory fibers were affected, it was the standard to call the changes moderate, "even though the extent of the abnormalities found was slight."  The examiner indicated that the complaints in the left hand and wrist could not be attributed to carpal tunnel syndrome as none exists.  He reported that there might be some residual discomfort related to surgery and the surgical scar.  He added that there may also be discomfort related to degenerative joint disease with cystic changes, however, and he estimated that 20 percent of the discomfort was due to residuals of the carpal tunnel syndrome and the other 80 percent was due to other conditions, including degenerative joint disease.  The examiner reiterated that the right hand/wrist was moderately affected by carpal tunnel syndrome even though the motor and sensory fibers were each only minimally affected, and he estimated that the Veteran's complaints were 50 percent due to carpal tunnel syndrome and 50 percent due to other conditions.  Finally, the examiner reported that the only sensory loss reported, the thenar eminence, was not a symptom of the carpal tunnel syndrome since the area was not affected by carpal tunnel syndrome.  

The Veteran's bilateral carpal tunnel syndrome is evaluated under Diagnostic Code (DC) 8515, which contemplates impairment of the median nerve and governs disabilities with manifestations such as the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to the palm; weakened wrist flexion; and pain with trophic disturbances. 

DC 8515 provides ratings between 10 and 50 percent for incomplete paralysis secondary to impairment of the median nerve.  Mild impairment of the major or minor extremity warrants a 10 percent rating, moderate impairment warrants a 30 percent rating for the major and 20 percent for the minor extremity, and severe impairment warrants a 50 percent rating for the major and 40 percent for the minor extremity.  The Veteran is noted to be right-handed, making his right arm the major extremity, and his left arm the minor one.  A higher rating is also available for complete paralysis, but as there is no evidence of complete paralysis (and negative evidence thereof), this rating is not applicable.  The introductory note to Diseases of the Peripheral Nerves defines the term "incomplete paralysis" as a degree of lost or impaired function substantially less than the type pictured for complete paralysis.  It adds that when the involvement of a peripheral nerve is wholly sensory, the rating should be for the mild or, at most, moderate degree.  38 C.F.R. § 4.124a. 

Left Carpal Tunnel Syndrome

After review of the evidence, the Board finds that a rating greater than 10 percent is not warranted at any time during the appellate period for left carpal tunnel syndrome.  The Board acknowledges that the Veteran has reported pain, numbness, and diminished strength and dexterity in the left hand and that the record includes findings of diminished grip strength and diminished sensation.  The record does not suggest that these symptoms approximate moderate incomplete paralysis, however:  the medical evidence reflects no assessments of "moderate" impairment and the reported findings do not suggest such an impairment.  Initially, the Board notes that although the record includes a finding of decreased sensation in June 2003, subsequent records reflect findings of intact sensation in the ulnar and median distribution which suggests the Veteran does not have a chronic sensory impairment due to his left carpal tunnel syndrome.  Furthermore, although the records include findings of diminished grip strength, the diminution was characterized as "mild" in June 2003 and nonexistent in 2010, and the Veteran was noted to have unreliable results on the grip strength test in 2007, which suggests the absence of a chronic or significant impairment of grip strength.  In this case, the medical evidence generally reflects findings of near-normal range of motion of the wrist, significant range of motion of the fingers, normal or near-normal sensation, and normal or near-normal motor strength, and a VA examiner has opined that the majority (80 percent) of the reported symptoms affecting the left hand/wrist are due to a condition unrelated to the carpal tunnel syndrome.  Based on the foregoing, the Board finds the Veteran's left carpal tunnel syndrome does not approximate more than mild incomplete paralysis of the median nerve.  As such, a schedular rating higher than 10 percent is denied.  

The Board has considered whether extraschedular consideration is warranted based on the evidence of functional, including occupational, impairment secondary to the left carpal tunnel syndrome.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  In this regard, the schedular evaluations in this case are not inadequate.  The rating criteria specifically provide for ratings based on neurological impairment.  Higher ratings are available for more severe (i.e. moderate) manifestations, but the medical evidence reflects that those manifestations are not present.  The diagnostic criteria adequately rate the severity and symptomatology of the carpal tunnel syndrome.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Right Carpal Tunnel Syndrome

After review of the evidence, the Board finds that a rating greater than 10 percent is not warranted at any time prior to May 27, 2010.  The Board acknowledges that the Veteran has reported pain, numbness, and diminished strength and dexterity in the right hand and that the record includes findings of diminished grip strength and diminished sensation.  However, the record does not suggest that these symptoms approximate moderate incomplete paralysis:  the record reflects no medical assessments of "moderate" carpal tunnel syndrome and the reported findings do not suggest such an impairment.  Initially, the Board notes that although the record includes a finding of decreased sensation in June 2003, subsequent records reflect findings of intact sensation in the ulnar and median distribution which suggests the Veteran does not have a chronic sensory impairment due to his right carpal tunnel syndrome.  Additionally, although the records include findings of diminished grip strength, the diminution was characterized by "mild" in June 2003 and nonexistent in 2010, which suggests the Veteran does not have a chronic and significant impairment of grip strength.  In this case, the medical evidence generally reflects findings of near-normal range of motion of the wrist, significant range of motion of the fingers, normal or near-normal sensation, and normal or near-normal motor strength, and a VA examiner has opined that 50 percent of the reported symptoms affecting the hand/wrist are due to a condition unrelated to the right carpal tunnel syndrome.  Based on the foregoing, the Board finds the Veteran's right carpal tunnel syndrome does not approximate more than mild incomplete paralysis of the median nerve prior to May 27, 2010.  As such, a rating higher than 10 percent is denied prior to May 27, 2010.  

Additionally, the Board finds a rating greater than 30 percent is not warranted from May 27, 2010, forward, because the right carpal tunnel syndrome does not approximate severe incomplete paralysis of the right median nerve at any time during that period.  There is no evidence of atrophy or diminished motor function of the hand (including fingers); sensation is intact; and the Veteran was found to have no loss of dexterity, function, or strength due to the carpal tunnel syndrome.  Furthermore, the record includes no findings of "severe" carpal tunnel syndrome; rather, the 2010 examiner opined that the carpal tunnel syndrome was "moderate" with slight symptomatic impairment.  The Board acknowledges that an examiner's assessment of the severity of a condition must be considered in light of the actual symptoms of the disorder which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  In this case, as discussed above, the documented symptoms (as depicted in histories and findings) corroborate the assessment of "moderate" CTS.  As such, the Board finds a rating greater than 30 percent is not warranted for the period beginning May 27, 2010. 

The Board has considered whether extraschedular consideration is warranted based on the evidence of functional, including occupational, impairment secondary to the right carpal tunnel syndrome.  See Barringer, supra.  In this regard, the schedular evaluations in this case are not inadequate.  Higher ratings are available for more severe manifestations (i.e. moderate impairment prior to May 27, 2010, or severe impairment from May 27, 2010, forward), but the medical evidence reflects that those manifestations are not present.  Additionally, the diagnostic criteria adequately rate the severity and symptomatology of the carpal tunnel syndrome; specifically providing for ratings based on neurological impairment.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, supra.  

Other Considerations

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that, during the 2010 VA examination, the Veteran reported that he no longer worked in part due to his hand symptoms.  The medical record indicates that these symptoms are only partly due to the carpal tunnel syndrome, however, and the 2010 VA examiner determined that the Veteran's carpal tunnel syndrome did not preclude gainful employment.  In the absence of competent evidence suggestive of unemployability due to the carpal tunnel syndrome, the Board finds Rice is inapplicable.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in August 2006, and the claims were readjudicated in an April 2007 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the severity of the carpal tunnel syndrome, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has been notified of the unavailability of any reported records, specifically the records associated with his Social Security Administration (SSA) benefits.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

A rating greater than 10 percent for left carpal tunnel syndrome is denied.

A rating greater than 10 percent prior to May 27, 2010, and a rating greater than 30 percent from May 27, 2010, forward, is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


